The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Jr. et al, U.S. Patent No. 7,790,641 in view of WO 2017/091669.
Baker, Jr. et al, U.S. Patent No. 7,790,641 a nonwoven material comprising meltspun bicomponent fibers which may have a sheath/core structure wherein the sheath has a lower melting point than the core, wherein the sheath and core polymers are different, wherein one of the polymers can be polypropylene and where one can be polyethylene, wherein the nonwoven material is calendared to provide a smooth and compacted surface, wherein the layers can be spunbond, meltblown or a combination structure of both spunbond and meltblown layers and also teaches the claimed method of forming the structure.  See entire document, especially col. 9, lines 15-col. 10, line 22.  
Baker, Jr et al discloses that the material can comprise compatibilizers.  See col. 10, line 43.  
Baker, Jr et al differs from the claimed invention because it does not disclose the claimed compatibilizers.  
However, ‘WO ‘175 teaches a compatibilizer  in an amount of 7-12 wt%, (see abstract), for use compatibilizing polyethylene and polypropylene, (see abstract), wherein the compatibilizer comprises an up to 90% of a block composite wherein the clock composite includes a soft copolymer and a block copolymer having a soft and hard segment.  The soft segment and the soft copolymer can include up 75 percent ethylene with the remainder being propylene, wherein the soft segments are amorphous or substantially amorphous.  See paragraphs 0031, 0032, 0034, 0040.  Thus, the first component of Baker, Jr. can be considered to be polyethylene which would reasonably be expected to include at least a majority of ethylene units, the second component can be considered to be polypropylene, which would reasonably be expected to include a majority of propylene units, and the block composite of WO ‘175 which comprises up to 75% ethylene in the soft, (amorphous) block with the remainder being propylene, corresponds to the claimed compatibilizer.   Further, the compatibilizer of WO ‘175 can also include maleic anhydride.  See abstract.  The claimed amounts would be present since they are within the ranges disclosed by WO ‘175.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to employ a compatibilizer as taught by WO ‘175 in combination with the fibers disclosed in Baker, Jr in order to provide improved inter component adhesion to the structure of Baker.
Claims 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of WO ‘175 as applied to claims above, and further in view of Lim et al, U.S. Patent No. 5,308,691 and Applicant’s disclosure of the prior art at paragraphs 0003-0006.
Baker discloses that the nonwoven is suitable for use in forming various structures including medical garments, wraps and other applications due to its breathability and liquid barrier properties.  
However, Baker does not disclose employing the sheets to form sterilizable packaging.
However, Lim teaches that nonwovens comprising spunbonded and meltblown layers formed from polyolefin fibers which are calendered to provide the porosity of the nonwoven and provide barrier properties are suitable for use in forming sterile packaging.  See col. 2, lines 32-64; col. 3, lines 44-67.  Applicant’s disclosure of the prior art teaches the particularly claimed structure and method of sterilizing per se were known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed the particular materials of Baker as modified by WO ‘175 to form the wall and/or window portion of the sterilizable package as disclosed in the disclosure of the prior art because of its excellent barrier properties and improved inter component adhesion.

Applicant's arguments filed 1/25/21 have been fully considered.  Applicant argues that the combination of Baker and WO ‘669 does not teach the claims as amended.  These arguments are persuasive as to the previous rejection.  A new rejection is set forth above in response to the amended claims.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789